         Case 1:15-cr-00360-LAP Document 183 Filed 07/29/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,                 15 Cr. 360 (LAP)

               -against-                         19 Civ. 6526 (LAP)

BRIAN COLL,                                             ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Government is reminded to mail a copy of its response

(dkt. no. 173 in 15-cr-360) to Mr. Coll’s section 2255 Petition to

Mr. Coll at his updated address, (see dkt. no. 182 in 15-cr-360),

and docket notice of mailing.         Mr. Coll’s reply, if any, shall be

filed no later thirty days after mailing.

     Mr. Coll’s motion to update his address, (dkt. no. 182 in 15-

cr-360), is granted.

     The Clerk of the Court shall mail a copy of this order to Mr.

Coll.

SO ORDERED.

Dated:       New York, New York
             July 29, 2021
                                           ____________________________
                                           LORETTA A. PRESKA
                                           Senior United States District Judge




                                       1
